Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  a dielectric substrate 1, a ground plate 2, a near-feed unit 7, a near-ground unit 5 and a coupling unit 11 in Figures 5 and 6.  Also, there is no reference number for the line on the left side of Fig. 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Remarks
The Office has cited particular columns, line numbers, paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 16-19  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2016/0248146 A1, hereinafter referred to as Wang).
Regarding claim 1, Wang discloses an antenna of a mobile terminal (abstract, Fig. 6, 10, 11), comprising a dielectric substrate (300), a ground plate (10) located on one side of the dielectric substrate, and a near-feed unit (34c, 36c, 39c), a near-ground unit (32c) and a coupling unit (37c, 38c) that are arranged on the other side of the dielectric substrate (Figs. 10, 11), wherein one end of the near-ground unit is connected to the coupling unit, and the other end of the near-ground unit is connected to the ground plate (see Fig. 6); 
the coupling unit and the near-ground unit are equivalent to a Left-Handed (LH) inductor; the near-feed unit is equivalent to a Right-Handed (RH) inductor; the coupling unit is coupled to the near-feed unit and is equivalent to an LH capacitor; the coupling unit is coupled to the ground plate and is equivalent to an RH capacitor; and the near-feed unit, the near-ground unit, the coupling unit and the ground plate form a Composite Right-Left-Handed Transmission Line (CRLH-TL) structure (since claim 1 neither defines the concrete geometrical properties of the near-feed unit, the near-ground unit and the coupling unit, nor their relative positioning and electrical connection allowing to form the capacitors and inductors, claim 1 cannot be considered as disclosing any technical feature concretely distinguishing the subject-matter of claim 1).
Regarding claim 2, Wang discloses the antenna of the mobile terminal as claimed in claim 1, wherein a gap is formed between the coupling unit and the near-feed unit (see gap between 37c/38c and 36c).
Regarding claim 3, Wang discloses the antenna of the mobile terminal as claimed in claim 1, wherein the coupling unit (37c, 38c) comprises either or both of a low-frequency resonance unit and a high-frequency resonance unit (paragraphs [0052]-[0058]).

Claims 17-19 are essentially the same as claims 1-3 and are rejected similarly.

Allowable Subject Matter
Claims 4-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rajgopal et al. (US 2011/0156963 A1) discloses antenna devices having frequency dependent connection to electrical ground.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/            Primary Examiner, Art Unit 2844